         Case 3:19-cv-00373-BD Document 18 Filed 12/22/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

STEVIE SMITH                                                       PLAINTIFF

V.                           CASE NO. 3:19-CV-373-BD

SOCIAL SECURITY ADMINISTRATION                                   DEFENDANT

                                   JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice. Judgment is

entered for the Defendant.

      DATED this 22nd day of December, 2020.



                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE
